Notice of Pre-AIA  or AIA  Status
  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites drying the substrate after rinsing, the limitations of which are previously recited in claim 1, and therefore, the limitations of claim 7 are not further limiting.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US2011/0143541) in view of Inaoka et al. (US2016/0289455).
Re claim 1, Ogawa et al. teach rinsing a substrate having an aspect ratio of 10 or more, paragraph 31. In reference to the limitations of 12 or more, Ogawa et al. teach 10 or more, which reads on applicant’s claimed range.  Re claims 1 and 6, Ogawa teaches treating with a wafer by rinsing with an alcohol (S107).   Ogawa teaches an alcohol, and further recites an example of IPA.  However, Ogawa fails to specifically recite an alcohol having a vapor pressure of 25mmHg or less.  As argued by applicant, IPA has a vapor pressure of 32mmHg.  Inaoka et al. teach rinsing a wafer with an organic solvent, comprising an alcohol, such as ethanol, methanol, IPA, butanol (paragraph 79).  Paragraph 104 teaches propylene glycol.  It is noted, based on applicant’s specification (page 18), that butanol (also known has 1-butanol) has a vapor pressure of 4.5mmHg.    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the IPA of Ogawa et al., with equivalent alcohols, such as butanol, as taught by Inaoka et al. for purposes of performing the same function of rinsing the substrate surface. Re claim 1, in reference to drying the substrate after rinsing to remove the rinsing liquid, refer to step S108 of Fig. 2. 
. 
Response to Arguments
The rejection of the claims as being unpatentable over Tomita et al. in view of Inaoka et al. is withdrawn.  Applicant argues that the newly amended claims excludes water treatment between the rinsing and drying steps.  Applicant’s arguments are unpersuasive in part as the claim is open ended with comprising language which allows for intermediate steps and/or ingredients.  The claim only requires that the drying removes the rinsing liquid.  The prior art of Tomita is withdrawn as it requires a water rinsing step to remove the rinsing liquid.  However, the examiner argues that drying after a rinsing step, is neither novel nor unobvious, in view of the teachings of Ogawa et al., for the reasons recited above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Westwood teaches rinsing solutions to prevent pattern collapse.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711


/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        
bsc